— In an unsafe building proceeding pursuant to the Administrative Code of the City of New York § 26-235 et seq., Pasquale Colalillo and Nancy Colalillo appeal from a precept of the Supreme Court, Queens County (Kassoff, J.), dated September 26, 1990, which directed the Superintendent of Buildings for the Borough of Queens to vacate and demolish an unsafe building owned by them.
Ordered that the precept is affirmed, with costs.
In this proceeding commenced by the City of New York to declare certain premises to be unsafe, the court issued a precept directing the demolition of the premises after conducting a hearing pursuant to the Administrative Code of the City of New York § 26-239. At the hearing, although the City presented the testimony of an Inspector who testified that the property was unsafe, the appellants, the owners of the premises, failed to present any evidence to the contrary. Thus, the owners cannot claim that they were deprived of their due process rights to a fair hearing (see, Matter of Thomas v County of Westchester, 181 AD2d 900). Further, the owners waived their claim of lack of personal jurisdiction (see, Matter *734of City of New York [Clift], 73 AD2d 964; Odimgbe v Dockery, 153 Misc 2d 584).
We have reviewed the owners’ remaining contentions and find them to be without merit. Rosenblatt, J. P., Lawrence, Pizzuto and Santucci, JJ., concur.